Exhibit 10.3

 

FOURTH AMENDMENT TO

FORBEARANCE AGREEMENT

 

THIS FOURTH AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made as of
June 30, 2011 (the “Effective Date”), between HERON LAKE BIOENERGY, LLC, a
Minnesota limited liability company (“Borrower”), and AGSTAR FINANCIAL SERVICES,
PCA, a United States instrumentality (“Lender”).

 

RECITALS

 

A.            The Borrower and the Lender have previously entered into a
Forbearance Agreement dated as of July 2, 2010, a First Amendment to Forbearance
Agreement dated December 31, 2010, a Second Amendment to Forbearance Agreement
dated March 1, 2011, and a Third Amendment to Forbearance Agreement dated
April 27, 2011 (collectively, the “Forbearance Agreement”), which provided for a
forbearance period which expires on or before July 1, 2011.

 

B.            The Borrower has requested an extension of the Forbearance Period
(as defined in the Forbearance Agreement), and the Lender is willing to grant
such an extension upon the terms and conditions set forth in this Amendment.

 

C.            Unless otherwise expressly defined herein, capitalized terms used
herein shall have the same meaning ascribed to them in the Forbearance
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the facts set forth in the foregoing
Recitals, which the parties agree are true and correct, and in consideration for
entering into this Amendment, the parties hereto agree as follows:

 

1.             Amendments to Forbearance Agreement.

 

a.             Section 3 of the Forbearance Agreement is amended, restated and
replaced in its entirety by the following:

 

3.             Forbearance Period. Provided that the Conditions Precedent set
forth below have first been satisfied and Borrower complies with the terms of
this Agreement, the Lender agrees it will not declare a default under the Loan
Documents or enforce any remedies available to it under the Loan Documents or
applicable law on account of the Borrower’s default beginning on the Effective
Date, and ending on the earlier of (i) August 1, 2011 and (ii) the date of any
Event of Default (as defined below) hereunder (the “Forbearance Period”).

 

--------------------------------------------------------------------------------


 

b.             Section 11(f) of the Forbearance Agreement is amended, restated
and replaced in its entirety by the following:

 

f.              Restructuring Milestones.  Borrower shall have failed to meet or
achieve any of the following milestones on or before the specified dates:

 

·              On or before August 1, 2011, Borrower shall have closed on, and
all funding for the New Equity in accordance with the terms of Section 10 of
this Agreement (except as the same are expressly modified by this Amendment)
shall have occurred or shall be scheduled to be closed on and occur within a
reasonable time thereafter in accordance with the terms and conditions of the
LOI; and Borrower shall have executed and delivered all amendments to the Loan
Documents as contemplated by Section 10 of this Agreement, which amendments
shall also include such terms, conditions and covenants as Lender may reasonably
request, including without limitation, provisions requiring that all officers,
directors, managers, and other key employees comprising the management of the
Borrower be reasonably acceptable to the Lender, any such provisions however
subject to the management and other applicable provisions of Borrower’s Member
Control Agreement and providing for such other limitations on changes thereto or
resulting from changes in control of the Borrower; and

·              On or before August 1, 2011, Borrower shall have completed, or
shall have caused its subsidiaries and Affiliates to complete, all project
milestones necessary to begin construction of a natural gas pipeline connecting
Borrower’s ethanol production facility to the natural gas pipeline facilities of
Northern Border Pipeline Company in Cottonwood County, Minnesota, which
milestones have been previously delivered to the Lender.

 

2.             Conditions Precedent. As conditions precedent to the Lender’s
continuing forbearance under the Forbearance Agreement, as set forth in the
preceding paragraph, the following shall have been executed and/or delivered to
the Lender:

 

a.             the Borrower shall have executed and delivered to the Lender this
Amendment and any other documents and agreements ancillary or incident hereto;

 

b.             the Borrower shall have executed and delivered to the Lender any
and all further documentation reasonably requested by the Lender, including
without limitation: (i)  Amendment No. 3 to the Amended and Restated Fifth
Supplement to the Master Loan Agreement, and (ii) the Allonge No. 3 to the
Revolving Line of Credit Note; and

 

2

--------------------------------------------------------------------------------


 

c.             the Borrower shall have paid to Lender all costs and expenses
incurred by Lender in connection with the execution of this Amendment, including
without limitation reasonable attorney’s fees associated with the preparation
and negotiation of this Amendment and the documents relating thereto.

 

3.             Effect of Amendment. Except as expressly provided in this
Amendment, the Forbearance Agreement, Loan Agreement, Notes, Mortgage and
Security Agreement remain in full force and effect in accordance with their
respective terms, and this Amendment shall not be construed to: (i) impair the
validity, perfection or priority of any security interest or lien securing the
Loans; (ii) waive or impair any rights, powers or remedies of the Lender under
the Forbearance Agreement, Loan Agreement, Notes, Mortgage or Security
Agreement; or (iii) constitute an agreement by the Lender or require it to
extend the Forbearance Period, or grant additional forbearance periods.

 

4.             Representations and Warranties. The Borrower represents and
warrants to Lender as follows:

 

a.             Borrower. The Borrower is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Minnesota and is qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary and where failure to
so qualify would have a Material Adverse Effect on its respective financial
condition or operations. The Borrower has the power and authority to own and
operate its assets and to carry on its business and to execute, deliver, and
perform its obligations under the Loan Documents, the Forbearance Agreement, and
this Amendment.

 

b.             Execution. The execution, delivery and performance by the
Borrower of this Amendment is within the Borrower’s powers, has been duly
authorized by all necessary action, does not contravene: (i) the articles of
organization or operating agreements of the Borrower; or (ii) any law or any
contractual restriction binding on or affecting the Borrower, and does not
result in or require the creation of any lien, security interest or other charge
or encumbrance (other than pursuant to the terms of the Loan Documents) upon or
with respect to any of its respective properties.

 

c.             Enforceability. This Amendment is, the Forbearance Agreement is,
and each of the Loan Document to which the Borrower is a party are, or when
delivered will be, legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity.

 

5.             Miscellaneous.

 

a.             Recitals Incorporated. The Recitals set forth at the beginning of
this Amendment are deemed incorporated herein, and the parties hereto represent
they are true, accurate and correct.

 

3

--------------------------------------------------------------------------------


 

b.             Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Minnesota.

 

c.             Severability. If any provision of this Amendment shall be
invalid, illegal or otherwise unenforceable, such provision shall be severable
from the remainder of such agreement and the validity, legality and
enforceability of the remaining provisions shall not be adversely affected or
impaired thereby and shall remain in full force and effect.

 

d.             Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

e.             Entire Agreement. This Amendment, the Forbearance Agreement, and
the other Loan Documents set forth the entire agreement between the parties
pertaining to the transactions contemplated by this Amendment.  This Amendment
may be amended or modified only by a written instrument signed by the party
against which enforcement is sought.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date and year set forth below.

 

Dated: June 30, 2011

 

 

HERON LAKE BIOENERGY, LLC, a

 

Minnesota limited liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By: Robert J. Ferguson

 

  Its: President

 

 

Dated: June 30, 2011

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

a United States instrumentality,

 

 

 

/s/ Mark Schmidt

 

By: Mark Schmidt

 

Its: Vice President

 

[Signature Page to Fourth Amendment to Forbearance Agreement]

 

5

--------------------------------------------------------------------------------